DETAILED ACTION
Receipt is acknowledged of Applicants’ RCE, filed on 23 July 2020. 
The rejection under 35 USC 112(b) cited in the previous Office action is withdrawn in view of the amendments to the claims filed on 13 July 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2020 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 13, and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over EP 1352661 (“Yamamoto”) (see IDS filed on 6 March 2019) in view of JP 2007 075569 (“Kume”) (see IDS filed on 6 March 2019) further in view of US 2011/0097376 (“Berlemann”) (see IDS filed on 6 March 2019) further in view of 7,131,997 (“Bourne”) (see IDS filed on 6 March 2019) further in view of US 2011/0301525 (“Nicholl”) (currently of-record).
Yamamoto teaches an endoscopic injectable preparation using high molecular weight hyaluronic acid (suggesting the crosslinkable gel of claim 1) (see abstract).
Regarding claims 1, 2, and 11, the reference teaches a method of endoscopically resecting a small lesion formed on the mucosa of the GI tract (see [0002]).  The injectable preparation is injected through the endoscopic injection needle into a stratum beneath the mucosa scheduled for resection of a polyp or cancer to elevate the site to be resected, and then the elevated portion is resected with a snare or needle knife (see [0030]).  
Alternatively, Kume teaches injection of a solution containing a highly viscous 
Please note that the instant specification lists hyaluronan and carboxymethyl cellulose as crosslinkable hydrogels (see [0030] of the published application).  
Regarding claim 1, the disclosed injection pressure when injected by use of an endoscopic injection needle is 0.5 to 4 atmospheres (see [0029]).  
Yamamoto explains that the disclosed method is beneficial in that it improves the level of elevation and the duration of elevation of the lesion and increases the efficiency of resection as compared with conventional methods (see [0005]).
Yamamoto differs from the instant claims in that it does not disclose a crosslinker.
	Berlemann teaches a composition comprising an injectable, curable, cross-linkable protein hydrogel (see abstract).  The composition is beneficial in that it maintains mechanical strength of the hydrogel during percutaneous replacement of the nuclear material and maintains adhesion of the implant to the collagen substrate (suggesting claim 13).  
	Regarding claim 4, the hydrogel has a static compressive modulus of at least about 10 kPa (see abstract).
Regarding claim 7, the crosslinker is a molecule that has at least two groups, each of which is able to form a covalent bond with a crosslinkable functional group on the protein (see [0069]).  
	Regarding claim 8, the composition may be cured by heat (i.e. temperature activated) (see [0078]).  

While Berlemann differs from amended claim 1 in that it does not provide an electrostatic crosslinker, the reference teaches a covalent crosslinker, as noted above.  Since the instant specification discloses that covalent crosslinkers and electrostatic crosslinkers as equivalents (see [0030] of the published application), Applicant has not shown any criticality with respect to electrostatic crosslinkers.  In any event, Bourne teaches a method of treating tissue including placing polymer particles into the tissue (see, e.g., abstract).  Disclosed gelling agents interact with a gelling precursor to stabilize the disclosed composition by forming a stable gel (see col. 9, lines 42-45).  The disclosed gelling agents include divalent cation such as alkali metal salt, alkaline earth metal salt, or a transition metal salt that can ionically crosslink with the gelling agent (see col. 9, lines 42-48).  In embodiments, particularly those using an alginate gelling precursor, a suitable gelling agent is calcium chloride (see col. 9, lines 50-52).       
	Regarding claim 9, Berlemann is silent as to crossliniking time, however Nicoll teaches a hydrogel that crosslinks under UV light between 1 to 15 minutes (see [0102]).
Regarding claim 14, the desired viscosity for injection is less than 100,000 cP (see [0118]).
The hydrogel of Nicoll is beneficial in that it has optimized physico-chemical properties as replacement or filler for tissue repair, reconstruction, or augmentation (see abstract).   
Regarding the limitation of claim 1, “and thereby providing a protective coating of said portion of the exposed region of the first tissue layer”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as it is according the combined teachings of the references cited above, then it meets the claim.  For example, the crosslinkable gel disclosed by Yamamoto and Kume will necessarily provide a protective coating of the exposed region of the first tissue since the tissue immediately above the gel is resected.  Additionally, Berlemann teaches that its disclosed crosslinked hydrogel adheres to the substrate it is in contact with (see above).  This teaching would lead to a result in a gel coating layer once the gel is injected in the mucosal or submucosal region, as taught by Yamamoto and Kume (see above). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the method recited in claim 1 as taught by Yamamoto in view of Kume further in view of Berlemann further in view of Bourne further in view of Nicoll.  One of ordinary skill in the art at the time the invention was made would have been motivated to substitute the crosslinkable gel taught by Yamamoto and Kume with the crosslinked the polymeric solution taught by Berlemann because it maintains mechanical strength of the hydrogel and maintains adhesion of the implant to the collagen substrate, as explained by Berlemann (see above).  Thus, the crosslinked gel of Berlemann would provide the benefit of a mechanically strong and adhesive protective coating of the exposed region of the first tissue layer if the crosslinked gel of Berlemann were to be substituted with the crosslinkable gel taught by Yamamoto and Kume.   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 13 July 2020 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to “state expressly that the crosslinker is applied to the crosslinkable gel in a manner that provides covering to an exposed region of a tissue layer.  See remarks, page 6. 
As explained in the substantive rejection, Examiner respectfully submits that the crosslinkable gel taught by Yamamoto and Kume will necessarily cover the exposed region of the resected tissue because it is injected beneath the site of resection.  Additionally, as noted above, the crosslinked gel of Berlemann (which teaches injection of a combination of both crosslinkable gel and crosslinker in situ (see, e.g., [0005] to [0010]) would provide the benefit of a mechanically strong and adhesive protective coating of the exposed region of the first tissue layer if the crosslinked gel of Berlemann were to be substituted with the crosslinkable gel taught by Yamamoto and Kume.  Please note that no timeframe of protection is claimed, thus, even a transient coating would read on the claim as it is currently constructed.  
Applicant argues that Berlemann’s composition is purely mechanical in function without any reference to providing a protective layer for exposed resected tissue.  See remarks, page 6.
Examiner respectfully submits that substitution of Yamamoto and Kume’s gel with Berlemanns (as suggested in the rejection) would necessarily result in protection of the exposed resected tissue because Berlemann’s composition because Berlemann teaches that its disclosed crosslinked hydrogel adheres to the substrate it is in contact with (see obviousness rejection, above).  This teaching would lead to a result in a gel coating layer once the gel is injected in the mucosal or submucosal region, as taught by Yamamoto and Kume (see above).  Additionally, the function of providing a protective coating is a mechanical function in that it physically shields the underlying tissue.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615